Citation Nr: 9935613	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  93-15 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of frostbite, 
including onychomycosis and peripheral vascular disease.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.  He was held as a prisoner of war (POW) of the 
German government from January 5, 1945, to April 23, 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1991 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In a decision dated June 1, 1995, the 
Board denied the veteran's claim seeking entitlement to 
service connection for, inter alia, residuals of frostbite 
manifested by onychomycosis and peripheral vascular disease.  
A motion for reconsideration of the aforementioned decision 
was filed by the veteran in October 1995.  By an order issued 
by the Board in May 1996, reconsideration was ordered with 
respect to the issue of the veteran's entitlement to service 
connection for residuals of frostbite manifested by 
onychomycosis and peripheral vascular disease.  The veteran's 
case was then remanded for further development in July 1996.  
In June 1997, the Board denied the veteran's claim.

He appealed this decision to the United States Court of 
Appeals for Veterans Claims (the Court).  In October 1998, VA 
filed a "Motion to Vacate BVA Decision, to Remand, and to 
Stay Further Proceedings" pending a ruling on the motion.  
An Order of the Court dated in December 1998 granted the 
motion for remand and vacated the Board's decision of June 
1997 as to the issue of entitlement to service connection for 
residuals of frostbite, including onychomycosis and 
peripheral vascular disease.  The case was remanded for 
further development, readjudication and disposition in 
accordance with the Court's Order.  [citation redacted].


REMAND

The veteran is seeking to establish service connection for 
residuals of frostbite, including onychomycosis and 
peripheral vascular disease.  As part of the development of 
his claim, the veteran was provided a POW protocol 
examination in 1991.  Pertinent diagnoses entered were 
peripheral vascular insufficiency, frostbite of the feet, and 
onychomycosis.  Actual residuals of the claimed frostbite 
injury were not identified on examination, and any 
relationship between a frostbite injury and the onset of 
peripheral vascular disease and onychomycosis was not 
ascertained.  

A private medical examination report from Francisco A. 
Estevez, M. D., reported that physical examination of the 
lower extremities revealed some superficial varicosities.  
Pulses were present and palpable.  Dr. Estevez also noted 
that the veteran had severe onychomycosis involving all toe 
nails.  He added that the skin around both feet seemed 
purplish, apparently representing a residual from an old 
frostbite injury due to his service while a POW.

The veteran's case was remanded by the Board in July 1996.  A 
VA examination, to be conducted by a peripheral vascular 
specialist, was requested, and the veteran was afforded an 
examination in September 1996.  However, the Court found that 
the examination report failed to comply with the provisions 
of Stegall v. West, 12 Vet. App. 268 (1998).  Specifically, 
the report failed to identify if the examiner was a 
peripheral vascular specialist.  Second, the report failed to 
discuss the medical history from the prior medical records, 
rather, the medical history was obtained orally from the 
veteran.  Thirdly, there was no indication in the report as 
to whether or not the examiner had reviewed the claims folder 
prior to the examination, to include reviewing medical 
evidence that was previously of record.  The Motion as 
adopted by the Court also found that there was no "mention 
or attempt to reconcile previous medical examinations that 
are contained in the claims folder which indicate that the 
veteran suffered from peripheral vascular insufficiency and 
residuals of frostbite."  Motion at p. 7.  (References 
omitted.)  Finally, the examiner provided a comment that it 
was highly unlikely that any of the veteran's present medical 
conditions were directly related to his frostbite.  However, 
the examiner failed to provide a rationale for this opinion.  

The Motion also stated that there was no indication in the 
record that the veteran had been examined using the AMIE cold 
injury protocol.  In this respect, it was noted that the 
Undersecretary for Health had issued a letter regarding the 
care and examination of veterans with late effects of cold 
injuries that was dated in December 1996.  Both the AMIE 
protocol and Undersecretary's letter were attached to the 
Motion as exhibits and are referred to the RO for appropriate 
use in conducting the necessary reexamination of the veteran.  

Accordingly, pursuant to the Court's Order and the Motion for 
Remand, this case is again REMANDED for the following 
expeditious action:

1.  The RO, through contact with the 
veteran, should ascertain whether he has 
received any recent VA or private 
treatment for the claimed disorders, and 
if so, any and all examination and 
treatment records, not already contained 
within the claims folder, must be 
obtained and associated therewith.  
Special efforts should be made to obtain 
all pertinent examination and treatment 
records compiled since August 1996 at the 
VA Medical Center in Bay Pines, Florida, 
for inclusion in the claims folder.

2.  Thereafter, the veteran must be 
afforded a medical examination by a VA 
specialist in peripheral vascular 
diseases for the purpose of the 
determining whether he currently has any 
residual of a frostbite injury of the 
feet, and to determine whether peripheral 
vascular disease and/or onychomycosis of 
the feet are manifestations of any such 
in service injury.  The AMIE Cold Injury 
Protocol Examination format must be used.  
The qualifications of the examiner must 
be set forth in the examination report.  

All relevant clinical and laboratory 
testing deemed appropriate should be 
conducted.  The claims folder and a copy 
of this REMAND must be provided to and 
reviewed by the examiner prior to any 
evaluation of the veteran.  The examiner 
must acknowledge his/her prior review of 
the REMAND and claims folder in the 
examination report.  Once the examination 
is completed, the examiner must offer an 
opinion, with full supporting rationale, 
as to whether any residual of the claimed 
in service frostbite injury is now 
present and, if so, those residuals must 
be described in detail.  In particular, 
it must be determined whether it is at 
least as likely as not that any current 
peripheral vascular disease and/or 
onychomycosis are residuals of the 
claimed frostbite injury in service.  A 
complete rationale must be provided for 
any opinion offered, and the rationale 
must reconcile any prior inconsistent 
medical opinions which are of record.  

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  
A failure to comply with the instructions 
in this REMAND will result in yet another 
remand.  Stegall. ("[A] remand by this 
Court or the Board confers on the veteran 
or other claimant, as a matter of law, 
the right to compliance with the remand 
orders . . . [and] imposes upon the 
Secretary of Veterans Affairs a 
concomitant duty to ensure compliance 
with the terms of the remand, either 
personally or as the 'the head of the 
Department."

4.  After completion of the above, the RO 
should readjudicate the claim with 
consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this remand.

If the benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the veteran and 
his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


